                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                              Plaintiff,                                            8:19CR101

          vs.
                                                                      ORDER ON APPEARANCE FOR
 CANDACE M. BURR,                                                    PRETRIAL RELEASE VIOLATION

                              Defendant.


         The defendant appeared before the Court on September 10, 2019 regarding Petition for Action on
Conditions of Pretrial Release [73]. Jessica Douglas represented the defendant. Matthew Molsen for Susan
Lehr represented the government. The defendant was advised of the alleged violation of pretrial release, the
possible sanctions for violation of a release condition, and the right to a hearing in accordance with the Bail
Reform Act. 18 U.S.C. § 3148.
         The defendant entered an admission to violating a condition of release. Based on the evidence
presented, the Court finds the defendant is in violation of her pretrial supervision.
         The government moved for detention. The defendant has no objection to being detained. The
government’s motion for detention is granted. Court finds Defendant’s release would pose a risk of harm to the
community. The Order Setting Conditions of Release [69] is revoked and the defendant shall be detained until
further order of the court.
         The defendant is committed to the custody of the Attorney General or his designated representative for
confinement in a correctional facility separate, to the extent practicable, from persons awaiting or serving
sentence or being held in custody pending appeal. The defendant shall be afforded a reasonable opportunity for
private consultation with defense counsel. On order of the court of the United States or on the request of an
attorney for the government, the person in charge of the correctional facility shall deliver the defendant to the
United States Marshal for purpose of an appearance in connection with a court proceeding.


         IT IS SO ORDERED.
         Dated this 10th day of September, 2019.

                                                              BY THE COURT:

                                                              s/ Cheryl R. Zwart
                                                              United States Magistrate Judge
